Appeal from a judgment of the Supreme Court (Spargo, J.), entered April 19, 2005 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a prison disciplinary rule. Thereafter, the Attorney General requested dismissal of the proceeding advising Supreme Court that the determination at issue had been administratively reversed and that all references thereto were expunged from petitioner’s institutional record. Petitioner objected to the dismissal of the proceeding as moot citing the request in his petition for reimbursement of the $50 reduced filing fee paid to commence the proceeding. Supreme Court granted respondent’s motion to dismiss the petition, but denied petitioner’s request for reimbursement of his filing fees. This appeal ensued.
*788Contrary to petitioner’s contention, we find no error in the administrative reversal of the determination after the commencement of the instant proceeding, which rendered this proceeding moot (see Matter of Stanislas v Goord, 253 AD2d 918 [1998]). Furthermore, we decline to disturb the court’s denial of petitioner’s request for reimbursement of filing fees.
Cardona, EJ., Peters, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.